DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                            ARTIS PYE,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                              Appellee.


                          No. 2D21-1859



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pasco County; Kemba Lewis, Judge.

Artis Pye, pro se.

PER CURIAM.

     Affirmed. See Fla. R. Crim. P. 3.800(a)(2); Pye v. State, 301 So.

3d 912 (Fla. 2d DCA 2020) (table decision); Pye v. State, 173 So. 3d
897 (Fla. 2d DCA 2015) (table decision); Harris v. State, 777 So. 2d

994 (Fla. 2d DCA 2000).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2